NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUN 25 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

MICHAEL SENECA,                                  No. 11-57073

               Plaintiff - Appellant,            D.C. No. 3:10-cv-02329-DMS-
                                                 WVG
  v.

FIRST FRANKLIN FINANCIAL                         MEMORANDUM *
CORPORATION; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        LEAVY, TALLMAN, and M. SMITH, Circuit Judges.

       Michael Seneca appeals pro se from the district court’s judgment dismissing

his action alleging, among other things, violations of the Truth in Lending Act and

the Real Estate Settlement Procedures Act. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo a dismissal for lack of standing. Del. Valley Surgical

Supply Inc. v. Johnson & Johnson, 523 F.3d 1116, 1119 (9th Cir. 2008). We

affirm.

      Seneca’s claims remain property of his Chapter 7 bankruptcy estate because

they accrued before Seneca filed his bankruptcy petition but were never scheduled

or otherwise administered in his bankruptcy case. See 11 U.S.C. § 554(d) (“Unless

the court orders otherwise, property of the estate that is not abandoned under this

section and that is not administered in the case remains property of the estate.”);

Canatella v. Towers (In re Alcala), 918 F.2d 99, 102 (9th Cir. 1990) (causes of

action which accrued before Chapter 7 petition is filed are part of the estate vested

in the trustee); see also Cheng v. K & S Diversified Invs., Inc. (In re Cheng), 308

B.R. 448, 461 (B.A.P. 9th Cir. 2004) (“Property of the estate that is not scheduled

or otherwise administered by the time the case is closed remains property of the

estate forever.”). Accordingly, the district court properly dismissed Seneca’s

action because Seneca is not the real party in interest and has no standing to pursue

his claims. See Fed. R. Civ. P. 17(a)(1) (“An action must be prosecuted in the

name of the real party in interest.”); see also Estate of Spirtos v. One San

Bernardino Cnty. Superior Court Case Numbered SPR 02211, 443 F.3d 1172,




                                           2                                     11-57073
1176 (9th Cir. 2006) (bankruptcy code endows bankruptcy trustee with exclusive

right to sue on behalf of estate).

      Seneca’s contentions concerning the lack of oral argument, the propriety of

removal to federal court, the adequacy of the district court’s explanation of its

conclusions, and the district court’s consideration of judicially-noticed bankruptcy

court orders are unpersuasive.

      AFFIRMED.




                                           3                                    11-57073